DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/01/2021 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 02/01/2021.
Claims 1 and 3 are currently amended. Claims 2, 4-8, 10-19 and 21 are previously presented. Claims 9 and 20 are cancelled. Claims 1-8, 10-19 and 21 are hereby examined on the merits.

Examiner Note
Any objections and or rejections that were made in the last office action and not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the composition is free of dust and fines”. However, such a limitation does not have sufficient support in the instant specification. Examiner notes that [0013] of the instant specification recites that “The composition of the present disclosure in addition to having virtually no fines or dust”. However, the composition virtually has no dust and fines does not appears to have the same scope as the limitation that the composition is free of dust and fines.
Claims 2-8, 10-19 and 21 ultimately depend from claim 1 and therefore necessarily incorporate the new matter therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the composition is free of dust and fines”. This limitation renders the claim indefinite, for the reason that absent a definition from the instant disclosure, it is unclear a particle with what size is considered “dust” and/or “fines”. In other words, what standard is used to differentiate a particle that is a dust/fine and a particle that is not? Clarification is required.
Claims 2-8, 10-19 and 21 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ragot US Patent Application Publication No. 2014/0295049 (hereinafter referred to as Ragot) and Cooper WO 2012/013519 A1 (hereinafter referred to as Cooper).
Regarding claims 1-2, 6-7 and 21, Ragot teaches an infusion product for making a beverage ([0002]), which is interpreted to read on “a composition configured to produce a beverage or broth by soaking the composition in a liquid”. The composition comprises a fibrous structured matrix material formed from insoluble residue of plant material and is treated with plant extract; the plant material comprises materials from a tea plant, a fruit, a vegetable, a spices, etc.; the composition is in the form of discrete pieces of the fibrous structured matrix material ([0009-0015; 0018; 0041; 0093; 0074-0077]). 
Ragot teaches that the pieces can be reduced by cutting or breaking, into small regular or irregular shaped form with a desired size or dimension ([0093], but is silent regarding the size/ size distribution of the pieces as recited in claims 1-2, 6-7 and 21. Ragot is also silent regarding that the fibrous structured matrix material is contained in porous bag. 
Cooper teaches a method of making a fabricated tea product contained in a porous tea bag for infusion, comprising the steps of treating a matrix material (e.g., base tea leaf) with tea extract followed by drying and packing in a tea bag (e.g., infusion package) (page 2, line 18-20 and 28-29; page 5, line 10-15; page 11, line 3-5). Cooper 
Both Ragot and Cooper are drawn to fabricated tea products obtained from treating matrix material with tea extract. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ragot by putting the matrix material that is treated with tea extract in a porous tea bag for infusion purpose. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ragot by sorting through using a sieve those large but not oversized insoluble pieces (matrix), such as at least 20%, 40%, 50, or 75-100% of the piece having a particle size of bigger than 1.18 mm. Doing so would have provided the benefit of maximizing the final yield of tea extract on the matrix and yet causing no difficult in packing the fabricated tea in a tea bag. Therefore, the size and/or size distribution as recited in claims 1-2, 6-7 and 21 are obvious variants of the prior art. Further, the preferred size and/or size distribution (e.g., at least 20% of the piece has a particle size of bigger than 1.18 mm) as disclosed prima facie case of obviousness exists. (MPEP 2144.05 I).
Cooper teaches using a sieve to sort out the large pieces, thus reading on “wherein the composition is free of dust and fines”.
Regarding claims 3-5, Ragot teaches that the fibrous structured matrix material is formed from insoluble plant materials comprising a black tea blend, white tea blend, yellow tea blend oolong tea blend, pu-erh tea blend, green tea blend, and rooibos tea blend ([0041]; [0044]).
Regarding claim 8, Given that the composition (e.g., infusion product) as disclosed by Ragot in view of Cooper comprises a fibrous structured matrix material formed from insoluble residue of plant material and is treated with plant extract, the plant material comprises materials from a tea plant, a fruit, a vegetable, a spices, etc., the composition is in the form of discrete pieces of the fibrous structured matrix material; and that the infusion product has the comparable size  or size distribution as the composition recited in claim 1, it logically follows that the infusion product as disclosed by the prior art has a bulk density of less than 0.2 g/cm3. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 10, Ragot teaches that the fibrous structured matrix material formed from insoluble residue of plant material comprises a blend of different plants ([0123]).
Regarding claim 11, Ragot teaches that the fibrous structured matrix material formed from insoluble residues of plant materials and the plant extract are obtained from at least one common plant ([0056]).
Regarding claim 12, Ragot teaches that the fibrous structured matrix material formed from insoluble residues of plant materials comprises at least 70% of plant materials obtained from one plant ([0057]).
Regarding claim 13, Ragot teaches that the plan extract comprises at least 70% of a plant extract obtained from one plant ([0058]).
Regarding claim 14, Ragot teaches that 83% of the plant materials used to form the structured matrix are obtained from a black tea plant ([0141], ratio of tea fiber/wood pulp is 5:1), which falls within the range recited in claim 14. 
Regarding claim 15, Ragot teaches that at least 70% of the plant extract is obtained from a tea plant ([0058]).
Regarding claim 16, Ragot teaches that the composition comprises pieces obtained from the structured matrix material combined with pieces of a natural tea blend or a natural herbal tea blend ([0123]).
Regarding claim 17, Ragot teaches what has been recited above but is silent regarding about 20%-98% of the pieces contained in the composition are produced from the structured matrix material from the plant materials. However, Ragot teaches that structural matrix material and pieces of a natural tea blend affects the quality such as 
Regarding claim 18, Ragot, as recited above, teaches that the residue was refined to form the fibrous pulp ([0011]; [0074-0077]), which is interpreted to read on “the pieces contained in the composition comprises shred obtained from the fibrous structured matrix material formed from insoluble residue of the plant material”.
Regarding claim 19, Ragot teaches that pieces contained in the composition are in the shape of such as sheet, leave, mugs, bowls, sticks, etc. ([0127], which is interpreted to read on “a figure” as recited in claim 19.

Claim 1-4, 6-8, 10-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mompon US Patent Application Publication No. 2013/0280320 (hereinafter referred to as Mompon) and Cooper WO 2012/013519 A1 (hereinafter referred to as Cooper).
Regarding claims 1-2, 6-7 and 21, Mompon teaches an herbal tea product ([0001]), which is interpreted to read on “a composition configured to produce a beverage or broth by soaking the composition in a liquid”. The composition comprises a 
Mompon teaches that the articles produced according to the invention are useful in herbal tea making ([0001]) but is silent regarding the porous tea bag. Mompon is further silent regarding the pieces having a particle size/ particle size distribution as recited in claims 1-2, 6-7 and 21.
Cooper teaches a method of making a fabricated tea product contained in a porous tea bag for infusion, comprising the steps of treating a matrix material (e.g., base tea leaf) with tea extract followed by drying and packing in a tea bag (e.g., infusion package) (page 2 line 18-20 and 28-29; page 5, line 10-15; page 11, line 4-5). Cooper further teaches that in order to maximize the efficiency of the process in the term of the final yield of tea extract on the base leaf, it is advantageous to use leaf with large size but not oversized leaf so as to avoid the difficulty in packing the fabricated tea in the tea bag; preferably, at least 20%, 40%, 50, or 75-100% of the matrix has a particle size of bigger than 1.18 mm (e.g., retained on size 16 mesh ) (page 5, line 17-19; page 7 line 19-29). Cooper teaches that leaf of desired size is sorted through using a sieve of proper mesh size (page 5, line 17-18; page 14, line 17-18). As such, Cooper teaches that size of the matrix material is a result effective variable given that it affects the yield of tea extract on the matrix and packing of the fabricated tea in the tea bag, and that size of the matrix could be sorted through using a sieve.
Both Mompon and Cooper are drawn to fabricated tea products obtained from treating matrix materials with tea extract. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mompon by putting the matrix materials that are treated with tea extract in a porous tea bag for infusion purpose. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mompon by sorting through using a sieve those large but not oversized insoluble pieces (matrix), such as at least 20%, 40%, 50, or 75-100%  of the piece having a particle size of bigger than 1.18 mm. Doing so would have provided the benefit of maximizing the final yield of tea extract in the matrix and yet causing no difficult in packing the fabricated tea in a tea bag. Therefore, the size and/or size distribution as recited in claims 1-2, 6-7 and 21 are obvious variants of the prior art. Further, the preferred size and/or size distribution (e.g., at least 20% of the piece has a particle size of bigger than 1.18 mm) as disclosed by Cooper overlaps with those recited in claims 1, 2, 6-7 and 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Cooper teaches using a sieve to sort out the large pieces, thus reading on “wherein the composition is free of dust and fines”.
Regarding claim 3, Cooper teaches that black tea leaf is suitable for functioning as the matrix or carrier material for tea extract (page 8, line 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mompon by using a black tea leaf as the matrix or carrier material for plant extract because prior art has demonstrated that a black tea leaf is an 
Regarding claims 4, Mompon teaches that the fibrous structured matrix material is formed from insoluble residue of plant materials comprising a green tea blend ([0021]).
Regarding claim 8, Given that the herbal tea product as disclosed by Mompon in view of Cooper comprises a fibrous structured matrix material formed from insoluble residue of plant material and is treated with plant extract, the plant material comprises materials from a tea plant, a fruit, a vegetable, a spices, etc., the composition is in the form of discrete pieces of the fibrous structured matrix material; and that the infusion product has the comparable size  or size distribution as the composition recited in claim 1, it logically follows that the herbal tea product as disclosed by the prior art has a bulk density of less than 0.2 g/cm3. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
Regarding claim 10, Mompon in view of Cooper teaches what has been recited above but is silent regarding the fibrous structured matrix material formed from insoluble residue of plant materials comprising a blend of different plants. However, Mompon teaches different plants such as tea and ginseng are suitable for being used as the insoluble residue for the beverage. “It is prima facie obvious to combine two In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 11, Mompon teaches that the fibrous structured matrix material formed from insoluble residues of plant materials and the plant extract are obtained from at least one common plant ([0001]; [0014]).
Regarding claim 12, Mompon teaches that the fibrous structured matrix material formed from insoluble residue of plant materials is solely from one plant and therefore comprises 100% of plant materials obtained from one plant ([0010-0014]).
Regarding claim 13, Mompon teaches that the plan extract is solely from one plant and therefore comprises 100% of a plant extract obtained from one plant ([0010-0014]).
Regarding claim 14, Mompon teaches that the insoluble residue is solely from one plant such as tea plant and therefore comprises 100% of a plant material obtained from one tea plant ([0010-0014] and [0020]).
Regarding claim 15, Mompon teaches that plant extract is solely from one plant such as tea plant  and therefore comprises 100% of a plant extract obtained from one tea plant ([0010-0014] and [0020]).
Regarding claim 18
Regarding claim 19, Mompon teaches that pieces contained in the composition are in the form of reconstituted plant sheet, flowers, etc. ([0114], which is interpreted to read on “a figure” as recited in claim 19.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mompon in view of Cooper as applied to claim 1 above, and further in view of Mercati US Patent Application Publication No. 2005/0244516 (hereinafter referred to as Mercati).
Regarding claim 5, Mompon in view of Cooper teaches what has been recited above but is silent regarding the plant material comprising a rooibos tea blend as recited in claim 5.
Mercati teaches that black tea plant and rooibos plant are suitable for functioning as the matrix or carrier material for tea extract ([0016]; [0007]; [0013]). Both Mompon and Mercati are directed to a tea product produced by treating a plant material with tea extract. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mompon by using a black tea plant or a rooibos plant as taught by Mercati as the matrix or carrier material for plant extract because Mercati has demonstrated that a black tea plant and a rooibos plant are art recognized plant materials suitable for being used as the carrier or matrix for plant extract. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mompon in view of Cooper as applied to claim 1 above, and in further view of Looft, WO2014042235 A1 (hereinafter referred to as Looft).
Regarding claim 16, Mompon in view of Cooper teaches what has been recited above but is silent regarding that the composition comprises pieces obtained from the structured matrix material combined with pieces of a natural tea blend or a natural herbal tea blend.
Looft teaches a flavoring composition of infusion beverage comprising flavoring material such as tea extract incorporated in the insoluble carrier particle (page 7, line 26-35; page 9, line 35-37). Looft further teaches that the flavoring composition can be blended with natural tea for the purpose of flavoring the final infusion beverages (page 21, line 35-37 and page 22, line 1-27). 
Both Mompon and Looft are directed to beverages comprising an insoluble carrier treated with a plant extract. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mompon by combining structural matrix material with naturel tea blend to improve the flavor of the infusion beverage.
Regarding claim 17, Looft teaches that the 1-10% of the pieces contained in the composition are produced from the insoluble residues (page 22, line 24-27), which does not lie in the range recited in the claim. However, Looft teaches, as recited above, that the insoluble residue treated with the tea extract (e.g., flavored composition) is blended with natural tea in order to flavor the final infusion beverage. One of the ordinary skills in the art would have varied the proportion of the structured matrix material based on the .

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the Remarks that the limitation “free of dust and fines” does not constitute new matter, for the reason that MPEP 2173.05(i) states that if alternative elements are positively recited in the specification, they maybe explicitly excluded in the claims, and that literal basis in the specification is not required.
This argument is not persuasive. As enumerated in the instant office action, although [0013] of the instant specification recites that “The composition of the present disclosure in addition to having virtually no fines or dust”. However, the composition virtually has no fines dust does not appears to the same as that the composition is free of dust and fines.
Applicant argues on page 6 of the Remarks that Ragot or Mompon does not teach filling a bag with the matrix.
This argument is moot in view of the new ground of rejection set forth in the instant office action.
Applicant argues on page 6 of the Remarks that the references as cited do not teach the limitation “free of dust and fines”.
As enumerated in the instant office action, the limitation “free of dust and fines” constitutes new matter because the original disclosure does not have sufficient support 
Applicant’s argument on page 6 regarding Griffiths are moot for the reason that Griffiths is no longer relied upon in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHANGQING LI/Examiner, Art Unit 1793